438 F.2d 534
Walter John McANDREW and Lawrence Edward McAndrew by theirGuardian ad Litem, Walter Joseph McAndrew,Plaintiffs and Appellants,v.SELECTIVE SERVICE BOARD NO. 22, 35 al., Appellees.
No. 26100.
United States Court of Appeals, Ninth Circuit.
March 12, 1971, Rehearing Denied April 12, 1971.

Catherine D. McAndrew (argued), of Cecchittini & McAndrew, Sacramento, Cal., for appellants.
Morton Hollander (argued), of Civ. Div., Dwayne Keyes, U.S. Atty., William D. Ruckelshaus, Asst. Atty. Gen., Washington, D.C., for appellees.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The final order of dismissal is affirmed.


2
This circuit has held that a registrant's demand to be represented by counsel at a draft board hearing may be rejected, as it was here.  United States v. Evans, 9 Cir., 425 F.2d 302.